Citation Nr: 1232051	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder, claimed as residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to September 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran's claims file is now in the jurisdiction of the RO in Detroit, Michigan.  

The Veteran testified at a hearing before the RO's Decision Review Officer (DRO) in March 2009.  He then testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of each hearing has been associated with the claims file.  

The reopened issue of entitlement to service connection for a lumbar spine disorder, claimed as residuals of a back injury is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal on the issue of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.

2.  The Board denied the Veteran's original claim of service connection for a low back disorder in September 1986.  
3.  The RO denied petitions to reopen the claim in September 1993, December 1999, and July 2002; the Veteran was notified of these decisions and his appellate rights in writing. 

4.  The Veteran did not appeal any of these decisions and new and material evidence was not received during the appeal period following any of these decisions.  

5.  The evidence received since the most recent July 2002 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The September 1993, December 1999, and July 2002 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Because evidence received since the most recent July 2002 final rating decision is new and material, the claim of service connection for a lumbar spine disorder, claimed as residuals of a back injury, is reopened.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Since the Veteran has expressed intent to withdraw his appeal of the petition to reopen a claim of service connection for a cervical spine disorder, further discussion of the impact of the VCAA on that matter is not necessary.

Regarding the petition to reopen the claim of service connection for a lumbar spine disorder, for the portion of the claim being addressed, the disposition is fully favorable to the Veteran.  Therefore, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.  

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran asserted during his October 2010 Board hearing that he wished to withdraw his appeal on the issue of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  Board Hearing Tr. at 11.  He confirmed this testimony immediately following the Board hearing by submitting a written statement withdrawing the appeal of the issue.  

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Consequently, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

III.  Petition to Reopen

Regarding the claimed lumbar spine disorder, the Veteran contends that the previously-denied issue should be reopened and adjudicated on the merits.  

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  Such notice must inform a claimant of the right to initiate an appeal by filing a Notice of Disagreement (NOD).  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  Although special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented"); see also 38 C.F.R. § 20.200.  

If a timely NOD is not filed, but where new and material evidence is received during an applicable appellate period following a RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, a VA decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet. App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. at 120-21.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the present case, by way of history, the claims file shows that the Veteran filed an original claim of service connection in October 1983.  After developing evidence pertinent to the claim, the RO issued a rating decision in June 1984 denying the claim.  The RO determined that no residuals of back injury were found on the last VA examination.  The RO sent the Veteran a copy of this rating decision in July 1984, accompanied by a cover letter notifying him of his appellate rights.  The Veteran filed a timely notice of disagreement (NOD) in July 1984 disagreeing with the RO's June 1984 determination.  The RO then issued a Statement of the Case (SOC) in January 1985, after which the Veteran filed a Substantive Appeal in November 1985.  Although the Substantive Appeal was received more than 60 days following notice of the SOC, the RO noted on the form that the "appeal [was] considered as still ongoing."  Concurrently, a hearing was held before an RO rating board in November 1985.  After further evidentiary development, the RO issued a SSOC in January 1986. 

On appeal, the Board issued a decision in September 1986 denying the claim.  The Board identified the pertinent evidence supporting its decision to include service treatment records (STRs) showing treatment in November 1978 for trauma to the back, followed by further treatment during service in December 1978, February 1979, and September 1979, but with normal spine on separation examination in September 1983.  The Board also relied on two post-service VA examinations from December 1983 and November 1985, in addition to private treatment records and the Veteran's own testimony.  The Board found that although the Veteran was injured during service, a chronic back disability had not been documented following service.  The Board accordingly concluded that the Veteran did not have a current back disability that was the result of disease or injury incurred in or aggravated by service.  

Prior to November 18, 1988, appeals could not be taken from Board decisions.  See Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (establishing the Court of Appeals for Veterans Claims (Court) from November 18, 1988).  Therefore, the September 1986 Board decision became final when issued.  See 38 C.F.R. § 19.104 (1986).

The Veteran filed a petition to reopen the claim in April 1993.  The Veteran wrote that he was still having back problems, which were getting worse.  After obtaining evidence pertinent to the claim, the RO sent him a letter in September 1993 informing him that the evidence did not provide reasons for changing the prior decision.  They explained that the additional evidence was new, but not material because it did not show a back condition caused by military service, such as evidence showing continuous treatment soon after service discharge or that a condition arose within one year of service.  The Veteran did not appeal this determination, and no new evidence was received by VA prior to the expiration of the appeal period following the September 1993 determination.  

Through his service representative, the Veteran filed an informal petition to reopen the claim in April 1995.  No action was taken by the RO on this claim.  

Several years later, in December 1999, the Veteran filed a further statement requesting that his claim be reopened.  He identified his injury during service and his current treatment providers.  He also submitted his VA treatment records.  The RO then sent him a letter in December 1999 informing him that they were confirming the prior decision to deny the claim.  The RO explained that the VA treatment records he submitted were not new evidence, and were being returned to him.  This decision also served as a denial of the Veteran's April 1995 claim.  See Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010) (holding that later adjudication of an identical or related claim can resolve an earlier pending claim if the later decision provides sufficient notice to the claimant that the pending claim has been finally adjudicated); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  The Veteran did not appeal this determination, and no additional evidence was received by the RO prior to the expiration of the appeal period following the December 1999 determination.  

Rather, the Veteran submitted no further correspondence until March 2002, when he again requested that his claim be reopened.  In response to his March 2002 correspondence, the RO issued a rating decision in July 2002 denying his petition to reopen the claim.  The RO determined that the Veteran had submitted new evidence that was not material because it did not bear directly and substantially on the issue of whether a chronic back disability was the result of military service, and the new evidence did not show a relationship between his current complaints and any event during service.  The Veteran was sent notice of this decision and his appellate rights in August 2002, but he did not file an appeal, and no new evidence was received by VA prior to the expiration of the appeal period following notification of the July 2002 rating decision.  

In light of this procedural background, the Board finds that the July 2002 rating decision, which represents the most recent adjudication of the claim, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. 

The Veteran filed the instant petition to reopen the claim in May 2007.  Since that time, substantial evidence has been obtained, including the Veteran's ongoing VA treatment records, historical VA treatment records, and his testimony at a March 2009 RO hearing and an October 2010 Board hearing.  Finally, VA examinations were performed in May 2008 and February 2010.  

The Board finds that this evidence constitutes new and material evidence sufficient to reopen the claim.  Most significantly, the new evidence includes a June 2010 VA treatment record recording the favorable opinion of the Veteran's primary care provider that the Veteran's low back pain "is more likely than not condition [sic] is agitated by service injury [sic]."  The Board notes that this June 2010 VA treatment record is new evidence since July 2002, and it is material as it relates to whether a current low back disorder is the result of injury during service, which is the reason the claim was previously denied in July 2002.  Moreover, this VA physician's opinion is not cumulative or redundant of evidence previously of record, and it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a new VA examination is necessary.  See Shade, 24 Vet. App. at 120-21.  

The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.  The Veteran's appeal to this extent is allowed.

The Board acknowledges that the Veteran's original service treatment records were received by VA in July 2009, which was during the pendency of the instant appeal.  Although this evidence constitutes official service treatment records that bear on the claim at issue, copies of these same records were previously associated with the claims file at the time of each prior final denial.  Accordingly, this evidence is not contemplated by the provisions of 38 C.F.R. § 3.156(c) directing that a claim of service connection be reconsidered where VA receives relevant official service department records that existed and had not been associated with the claims file when VA last decided the claim.  In other words, the claim is to be reopened for further development and adjudication under 3.156(a), but not for reconsideration under 3.156(c).    


ORDER

The appeal is dismissed as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a cervical spine disorder.

Because new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder, claimed as residuals of a back injury, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.   


REMAND

The Board's action above reopens the claim of entitlement to service connection for a lumbar spine disorder, claimed as residuals of a back injury.  The Board now finds that additional development is warranted on the merits of the reopened claim.

By way of background, the Veteran contends that he has a current lumbar spine disorder resulting from an injury during service involving a jeep trailer hitch falling on his back in 1979 at Camp Lejeune.  Service treatment records (STRs) document treatment for this injury.  He maintains that low back problems have been continuous since his separation from service in September 1983.  The Veteran filed an original claim of service connection for a low back condition in October 1983, which was the month following his service separation.  In April 1984, he was treated at VA for a further injury to the back involving a fall backwards into a pot hole.  Although the April 1984 VA treatment note does not reference a prior history of low back pain, it documents that the Veteran had a disability claim pending regarding the back.  

With this background in mind, the Board finds that remand is initially necessary to attempt to obtain all pertinent evidence that remains outstanding.  

First, in this regard, the claims file demonstrates outstanding VA treatment records.  At present, the Veteran's claims file includes VA treatment records beginning from April 1984.  At his Board hearing in October 2010, however, he testified that he had even earlier VA treatment contemporaneous to his injury at Camp Lejeune, North Carolina.  Board Hearing Tr. at 3.  An April 2007 VA treatment record likewise notes a history of VA treatment in Bedville, North Carolina at the time of the accident.  Both the Veteran's hearing testimony and the VA treatment note identify the year of treatment as 1979.  Although the STRs show that the injury occurred in 1978, this discrepancy is not shown to be material.  Rather, the outstanding VA treatment records are potentially relevant and should be obtained, if available.  

Currently, the claims file contains the Veteran's VA treatment records for various periods of time, including from April 1984 to December 1999, August 2001 to April 2008, May 2010 to August 2010, and September 2011 to November 2011.  The intervening treatment records from December 1999 to August 2001, April 2008 to May 2010, August 2010 to September 2011, and November 2011 until the present remain outstanding.  These VA treatment records should likewise be obtained upon remand.  

Also outstanding, the Veteran testified at his March 2009 DRO hearing that while being at "Parsha Hospital" for mental health treatment he also received treatment for his back condition.  DRO Hearing Tr. at 7.  Accordingly, the RO must undertake all reasonable efforts to attempt to obtain these potentially relevant private treatment records.  

Additionally, the Veteran's ongoing VA treatment records reveal that he applied for Social Security Administration (SSA) disability benefits.  Of note, an October 2006 VA treatment record indicates that his original claim was denied by SSA.  More recently, a November 2007 VA treatment record indicates that he had reapplied for SSA disability benefits, and a May 2010 VA treatment record reflects that he had been on SSA disability for 2 years.  The Veteran's SSA records, including all evidence developed in connection with each claim, are potentially pertinent and must be obtained, if available.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition to the outstanding records, the Board also finds that remand is necessary to afford the Veteran a new VA examination.  

He previously underwent VA examinations (by the same examiner) in May 2008 and again in February 2010.  In light of the missing medical records identified above, however, it is not clear that the VA examiner was able to obtain an accurate and complete history of the case.  In fact, the VA examiner in February 2010 documented that the Veteran injured his back during service by falling off a tractor.  This reflects a misrepresentation of the Veteran's injury, which is documented in the STRs as trauma to the back when a jeep trailer struck him.  Similarly, the VA examiner in May 2008 stated that there is no evidence of fracture, which conflicts with December 1978 STRs which show X-ray evidence of a fracture at the base of the spinous process L4.  Because the VA examiner materially relied on this deficient factual basis in reaching all unfavorable conclusions, the examiner's conclusions are inadequate to decide the case.  

Also, a June 2010 VA treatment record indicates that the treating physician concluded that the Veteran's low back pain was more likely than not agitated by his service injury.  This opinion was not provided with a rationale; therefore, it is insufficient for the Board to rely on in making a decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

Moreover, the record raises questions regarding whether the Veteran's current back disability is a congenital or developmental defect.  Namely, on May 2008 and February 2010 VA examinations, the examiner stated that the Veteran had spondylolisthesis of L4 vertebra in relation to L5 that was associated with spondylolysis of L4 vertebra and that these were developmental conditions.  The examiner did not, however, provide a rationale for this conclusion.  The record also shows that the Veteran has degenerative changes of the lumbosacral spine.

A congenital defect is not service connectable as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id. 

The definition of spondylolisthesis in Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003), states that it is "usually due to a developmental defect in the pars interarticularis."  However, Dorland's also provides definitions for other types of spondylolisthesis, such as degenerative and traumatic.  The definition of spondylolysis in Dorland's also does not clearly indicate to the Board whether that is a congenital or developmental defect.  Since the VA examiner did not provide a rationale for his conclusion that spondylolisthesis and spondylolysis are congenital defects and textual evidence indicates they are not always congenital or developmental conditions, it is unclear to the Board why the examiner reached this conclusion in the Veteran's case.  

Accordingly, a new VA examination is necessary to obtain a new etiology opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the claim of service connection for a lumbar spine disorder, to include Parsha Hospital.  

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's VA treatment records, including those prior to 1984, and those from December 1999 to August 2001, April 2008 to May 2010, August 2010 to September 2011, and November 2011 until the present.  

4.  Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's denial and subsequent award of Social Security disability benefits, including all decisions and/or determinations, and all supporting medical documentation utilized in rendering the decisions.  

5.  All attempts to fulfill the development specified in paragraphs 1-4 above must be documented in the claims file.  
If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran pursuant to 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing the requested development in paragraphs 1-5 above, undertake any further development warranted by the record.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed lumbar spine disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and/or electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to respond to the following questions:

(1)  Based on the medical evidence, is it at least as likely as not (50% or greater probability) that the Veteran's spondylolisthesis and/or spondylolysis are congenital or developmental defects or diseases?

For purposes of this question, a "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

For purposes of this question, a "disease" is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(2)  If the answer to question (1) is that any of the Veteran's current back conditions are congenital or developmental defects, please opine as to whether it is at least as likely as not (50% or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service, to include as a result of the documented November 1978 in service injury?

(3)  If the answer to question (1) is that any of the Veteran's current back conditions are congenital or developmental diseases or do not have any congenital or developmental origin, please provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's current lumbosacral spine condition was incurred in or aggravated by his active service, to include the documented injury during service in November 1978.

For purposes of making this determination, the examiner is asked to accept as true that the Veteran injured his back during service, as documented in the service treatment records.    

Also, in making all determinations, the examiner is asked to carefully consider the Veteran's assertions, including his statements indicating that he has had low back symptoms since the injury during service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing all requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


